845 F.2d 327
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert R. TURNER, Plaintiff-Appellant,v.MARATHON OIL COMPANY RETIREMENT PLAN and R.D. Cooley,individual capacity, Defendants-Appellees,
No. 87-3461.
United States Court of Appeals, Sixth Circuit.
April 25, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges.
PER CURIAM:


1
Plaintiff, Albert R. Turner, appeals the grant of summary judgment in favor of defendants in his action brought under general contract and tort law theories of recovery and under the Employment Retirement Income Security Act ("ERISA"), as amended, 29 U.S.C. Section 1001 et. seq.    Turner alleged that defendants had failed to properly apply pension credit under the defendant retirement plan for the years 1949-1959, when Turner was employed by a predecessor company.


2
After careful consideration of the briefs, the record, and argument, we AFFIRM the judgment of the district court based upon the Opinion and Order entered on April 16, 1987, by the Honorable Nicholas J. Walinski of the Northern District of Ohio.